          Case 3:19-cr-04147-JM Document 32 Filed 05/12/20 PageID.70 Page 1 of 3


1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 19CR04147-JM
12                                     Plaintiff,
                                                        ORDER AND FINDINGS OF FACT
13   v.
14   Robert Ignacio Torres,
15                                   Defendant.
16
17          1.    On March 17, 2020, the Chief Judge of the Southern District of California
18   entered Order of the Chief Judge 18 (OCJ), suspending jury trials and most other criminal
19   proceedings scheduled to begin before April 16, 2020 because of the COVID-19
20   pandemic. Then, on April 15, 2020, finding that the emergency circumstances giving rise
21   to OCJ 18 had “not materially changed or abated,” the Chief Judge extended the
22   suspension of most criminal proceedings until May 16, 2020. See OCJ 24. The findings
23   recited in the first paragraph of OCJ 18, and the Chief Judge’s further finding in OCJ 24
24   that the circumstances continue unabated, are incorporated by reference in this Order. For
25   these reasons, and for additional reasons recited below, the Court finds that the ends of
26   justice are served by a continuance in this case, and that the need for continuance
27   outweighs the best interest of the public and defendant in a speedier trial and in speedier
28   criminal proceedings. The Court further finds that failure to grant a continuance will

                                                    1
                                                                                     19CR4147-JM
       Case 3:19-cr-04147-JM Document 32 Filed 05/12/20 PageID.71 Page 2 of 3


1    deprive all counsel – Government and defense – reasonable time necessary for effective
2    preparation, notwithstanding their due diligence, and will result in the futility of
3    proceedings.
4         2.     The facts supporting these findings are well established and not reasonably
5    subject to dispute. The nation, the State of California, and the County of San Diego remain
6    locked down to prevent the spread of COVID-19. Of the approximately 2322 federal
7    detainees who are being held in custody in this district as of April 29, 2020, 336 have been
8    quarantined because they have either tested positive for COVID-19 or have been exposed
9    to another person who has tested positive. In either case, these detainees are unable to
10   personally meet with their defense counsel and, because of quarantine restrictions imposed
11   by detention facilities, cannot participate in court proceedings via videoconferencing or in
12   some cases even by telephone. As a consequence, defense counsel are hampered in their
13   ability to prepare and to communicate with their clients. Because of so-called "social
14   distancing" rules, the Court is unable to impanel grand jurors or trial jurors or to conduct
15   in-person evidentiary proceedings. Additionally, approximately ninety percent of this
16   Court’s staff are currently staying home and are unavailable to assist with the day-to-day
17   operations of the Court. Similar staffing restrictions affect the United States Attorney’s
18   Office for the Southern District of California and Federal Defenders of San Diego, Inc.,
19   impeding the ability of lawyers and staff to perform their functions. Lawyers on the
20   Court’s Criminal Justice Act Panel have likewise been adversely affected by the
21   restrictions brought about by the COVID-19 pandemic.
22        3.     In short, the Court finds that criminal court proceedings cannot proceed as
23   usual at the present time and must be postponed. The Court further finds that the usual
24   deadlines set forth in the Speedy Trial Act, the Federal Rules of Criminal Procedure, and
25   in other provisions of the U.S. Code must be tolled, including in particular the deadlines
26   for conducting preliminary hearings under Fed. R. Crim. P. 5.1 and for commencement of
27   trial under 18 U.S.C. § 3161(c)(1). The Chief Judge and all other judges of the Court
28   continue to closely monitor developments with respect to the COVID-19 pandemic and

                                                  2
                                                                                      19CR4147-JM
       Case 3:19-cr-04147-JM Document 32 Filed 05/12/20 PageID.72 Page 3 of 3


1    the resulting restrictions it has brought about. Where feasible, and without inviting undue
2    risk to the health and safety of defendants, counsel, Court staff, or the public, the Court
3    has acted to preserve the due process and speedy trial rights of federal defendants and will
4    continue to do so.
5            4.    For the foregoing reasons, the Court finds that the ends of justice are served
6    by continuing the hearing in this matter, and that the need and justifications for a
7    continuance outweigh the interest of the public, of the government, and of criminal
8    defendants in a speedier trial and criminal proceedings. The Court further finds that the
9    period of delay necessitated by these emergency circumstances should be, and is, excluded
10   under the Speedy Trial Act, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i), and
11   (h)(B)(iv).
12           5.    As an alternative basis for these findings, the Court relies on the previously
13   issued Judicial Emergency Declaration, issued by the Chief Judge on March 17, 2020 for
14   a period of 30 days, pursuant to 18 U.S.C. § 3174(c), and thereafter extended by the
15   Judicial Council of the Ninth Circuit until April 17, 2021. The circumstances supporting
16   the Judicial Emergency remain extant, and support the Court’s findings that a continuance
17   of this matter serves the interests of justice and that time limits should be tolled in this
18   case.
19           IT IS SO ORDERED.
20
21           Dated: May 12, 2020

22                                                 Honorable Jeffrey T. Miller
                                                   United States District Judge
23
24
25
26
27
28

                                                   3
                                                                                      19CR4147-JM
